Citation Nr: 0908983	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for impotence secondary 
to the Veteran's service connected post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
February 1968.  He served in Vietnam, where he earned a 
Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Wichita, Kansas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The February 2006 statement of the case includes the issue of 
entitlement to service connection for tinnitus.  The Board 
notes that on the Veteran's March 2006 VA Form 9, Appeal to 
Board of Veterans' Appeals, he checked both the box that 
indicated he wants to appeal all of the issues on the 
statement of the case, and the box stating that he wished to 
appeal only the issue listed below.  Then, the only issue 
listed below was his erectile dysfunction.  However, an April 
2006 report of contact with the Veteran confirms that the VA 
Form 9 was completed incorrectly, and that the Veteran did 
not wish to appeal his claim for tinnitus.  Therefore, the 
issues are as listed on the first page of this decision. 


FINDINGS OF FACT

1.  The record shows that the Veteran's medications have been 
know to result in sexual dysfunction, and the evidence both 
for and against finding that it has resulted in his impotence 
is in relative equipoise.

2.  The Veteran's impotence equates to loss of use of a 
creative organ. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, impotence was incurred secondary to the Veteran's 
service connected post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2008). 

2.  The criteria for entitlement to special monthly 
compensation for loss of use of a creative organ have been 
met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA is not applicable 
where further assistance would not aid the Veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Service Connection and Special Monthly Compensation

The Veteran contends that the medication for his service 
connected PTSD has caused him to develop impotence and 
erectile dysfunction.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

Pertinent to the Veteran's claim here, SMC is payable at a 
specified rate if the Veteran, as the result of service- 
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k), 38 C.F.R. § 3.350(a).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  38 C.F.R. § 3.350(a)(1)(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for 
PTSD was established in an April 1999 rating decision.  A 30 
percent evaluation was assigned for this disability.  The 
evaluation was increased to the current 100 percent level in 
a March 2001 rating decision.  

The evidence includes VA treatment records dated May 2001, 
which show that the Veteran was tolerating his medication 
well without genitourinary complaints.  

However, October 2001 VA treatment records note that the 
Veteran complained of sexual dysfunction since he began 
taking sertraline (Zoloft).  He was started on Viagra.  
Additional VA treatment records from November 2001 indicate 
that the Veteran was not having sex, but attributes this to a 
history of venereal disease.  

March 2002 VA treatment records indicate that the Veteran 
complained of sexual dysfunction that was not helped with 
Viagra.  He was prescribed a larger dosage.  April 2002 
treatment records report that the Viagra was working, but 
included a diagnosis of erectile dysfunction. 

April 2002 group therapy records note that the topic 
discussed was PTSD and sexual dysfunction.  

In an August 2004 letter, D.J., a VA advanced registered 
nurse practitioner and clinical specialist notes that he has 
seen the Veteran from 1998 to 2004.  The Veteran was 
diagnosed with PTSD and a major depressive disorder secondary 
to the PTSD.  His treatment plan included medications such as 
Risperidone and Zoloft.  The known side effects of these 
medications included impotence.  Furthermore, it was noted 
that the Veteran's mental illnesses could affect sexual 
function.  

The Veteran was afforded a VA genitourinary examination in 
January 2005.  He complained of being unable to obtain an 
erection since being placed on antidepressants in 2000.  
Although the Veteran's claim folder was not available, his VA 
treatment records were available and reviewed.  After an 
examination of the Veteran and review of the medical record, 
the diagnosis was impotence of organic origin.  The examiners 
opined that the Veteran's impotence was not as likely at not 
related to psychiatric medication and most likely a result of 
other factors, such as being overweight, tobacco abuse, and 
significant alcohol abuse.  The examination was conducted by 
another advanced registered nurse practitioner and co-signed 
by a primary care physician.  

A January 2006 letter from D.J., repeated the same opinion he 
supplied in the August 2004 letter.  

After careful consideration of the Veteran's contentions, the 
medical records, and the doctrine of reasonable doubt, the 
Board finds that entitlement to service connection for 
impotence as secondary to the Veteran's service connected 
PTSD is warranted.  The VA treatment records show that the 
Veteran's sexual problems began sometime after he was 
prescribed Risperidone and Zoloft to treat his PTSD.  He 
reported these problems and sought treatment three years 
before submitting his claim for service connection.  The VA 
treatment records dated from 2001 to 2002 appear to accept 
that his problems are the result of his medication.  The two 
letters from D.J. note that the known side effects from the 
Veteran's medication include impotence, and this has been 
confirmed in an internet search by the Board.  The January 
2005 VA examination and opinion found that the Veteran's 
impotence was related to his weight and substance abuse.  
However, the Board observes that although this opinion was 
cosigned by a physician, the examination was conducted and 
the opinion was authored by another nurse practitioner.  
There is no evidence to show that the opinion from this nurse 
practitioner should be afforded greater evidentiary weight 
than the positive opinion from nurse practitioner D.J.  
Moreover, the January 2005 opinion was formulated without the 
benefit of the claims folder, and does not acknowledge or 
attempt to distinguish itself from the positive opinions 
submitted by D.J.  The Board finds that the evidence both for 
and against the Veteran's claim is at least in equipoise, in 
which case service connection is established. 

Similarly, the Board finds that the criteria for entitlement 
to special monthly compensation for loss of use of a creative 
organ have been met.  The Veteran does not claim and there is 
no evidence to show that the Veteran has the anatomical loss 
of his creative organs.  However, as noted above, the 
evidence does show that the medication used to treat his 
service connected PTSD results in impotence.  The Board finds 
that this equates to loss of use of the creative organ, in 
which case entitlement to special monthly compensation is 
established.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).


ORDER

Entitlement to service connection for impotence secondary to 
the Veteran's service connected post-traumatic stress 
disorder is granted.  

Entitlement to special monthly compensation for loss of use 
of a creative organ is granted. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


